                   IN THE UNITED STATES DISTRICT
                COURT FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 JOHN EDWARD SPAULDING,
                                                       CV-18-53-H-BMM
              Plaintiff,
 v.
                                               ORDER ADOPTING MAGISTRATE
 THE STATE OF MONTANA                             JUDGE’S FINDINGS AND
 VOCATIONAL REHABILITATION                         RECOMMENDATIONS
 COUNSELOR PEGGY SHONE
 KELLY and PAROLE &
 PROBATION OFFICER JASON
 BAXTER,

               Defendants.


      United States Magistrate Judge Johnston entered Findings and

Recommendations on November 14, 2018. (Doc. 9). Judge Johnston determined

Plaintiff John Edward Spaulding’s claims are barred by the applicable statute of

limitations and that review by the Court is unwarranted. (Doc. 9 at 4-6).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendation for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings

and Recommendations and adopts them in full.




                                         1
                                      ORDER

      Accordingly, IT IS ORDERED that

      1. Magistrate Judge Johnston's Findings and Recommendations (Doc. 9) are

Adopted in Full and this matter is DISMISSED.

      2. The Clerk of Court is directed to close this matter and enter judgment in

favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      4. The Clerk of Court is directed to have the docket reflect that this dismissal

counts as a strike pursuant to 28 U.S.C. § 1915(g)

      DATED this 4th day of December, 2018.




                                          2
